UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7356



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-93-1)


Submitted:   March 19, 2004                 Decided:   April 12, 2004


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael A. Harris appeals the district court’s orders

denying his “Motion for Downward Departure and/or Relief from

Sentencing Enhancements Through Reconsideration of a Sentence of

Imprisonment” and motion to reconsider.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Harris, No. CR-93-1 (E.D. Va. Aug. 4, 2003 & Sept. 2, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -